Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 6-9 and 18-20 directed to non-elected inventions without traverse.  Accordingly, claims 6-9 and 18-20 been cancelled.
Claim 1 is allowable.  The restriction requirement between inventions I and III, as set forth in the Office action mailed on 10/19/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 10-17, directed to a method of treating a wounded tissue is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  Accordingly, claims 10-17 have been rejoined.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David R. Crichton on 03/14/2022.

The application has been amended as follows: 
Claim 1 has been amended to read:
--“A method for producing a wound dressing to be applied onto a tissue, the method comprising:
(a) ex vivo combining a first liquid formulation comprising fibrinogen and thrombin with a second liquid formulation comprising fibrin to obtain a sealant comprising fibrinogen, thrombin and fibrin, and
(b) contacting the sealant with an oxidized cellulose (OC) backing to thereby obtain the wound dressing comprising said sealant; 


Claim 2 has been amended to read: 
--“The method of claim 1, wherein said OC backing has a wound facing side and said sealant is contacted at least partially, with said wound facing side.”--

Claim 5 has been amended to read:
--“The method of claim 1, wherein said thrombin is present at a concentration ranging from 400 to 1200 IU/ml, and wherein said fibrinogen and/or fibrin are present at a concentration ranging from 10 to 120 mg/ml.”--

Claim 10 has been amended to read:
--“A method of treating a wounded tissue in a subject, the method comprising: 
(a) ex vivo combining a first liquid formulation comprising fibrinogen and thrombin with a second liquid formulation comprising fibrin to obtain a sealant comprising fibrinogen, thrombin and fibrin, 
(b) contacting the sealant with an oxidized cellulose (OC) backing to thereby obtain the wound dressing comprising said sealant; and ETH5927USNP 1 Application No. 16/195,898 Response to Office Action dated September 23, 2021 Page 3 of 6 
(c) applying the wound dressing onto a wound, said applying being within less than 20 seconds from said combining.”--



--“The method of claim 10, wherein said OC backing has a wound facing side and said sealant is contacted at least partially, with said wound facing side, and wherein said wound facing side is applied onto said wounded tissue.”--

Claims 6-9, 14 and 18-20 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Bianco-Peled et al., does not teach combining liquid formulations comprising thrombin, fibrinogen and fibrin to obtain a sealant and apply such sealant in less than 20 seconds to a wound tissue to stop bleeding.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 2, 4, 5, 10-13 and 15-17 have been allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606. The examiner can normally be reached Monday-Friday, 8:30 am-5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN T TRAN/Primary Examiner, Art Unit 1615